Citation Nr: 1113344	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.  

2.  Entitlement to service connection for residuals of stress fractures in the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from May 2006 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for residuals of stress fractures in the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has pain in her bilateral shoulders; however, there is no evidence that the Veteran experiences a disability in either shoulder.  


CONCLUSION OF LAW

Service connection for a bilateral shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in her possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate her claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

The Veteran is represented by the Texas Veterans Commission (TVC), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate her claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including a VA examination report with radiographic studies.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examination, the Board finds that the Veteran was provided a thorough VA examination which is adequate for resolving the issue of current disablement; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that she developed a disorder in her bilateral shoulders as a consequence of her active military service in the U.S. Army.  She states that she has had pain in the shoulders since service, and has noticed tingling sensations in her upper extremities.  Essentially, she argues that she has chronic disability in both shoulders, and that this began while she was on active duty.  

The Veteran had a complaint of left shoulder pain in June 2007; however, radiographic reports revealed a normal left shoulder with no abnormality noted.  The Veteran did not have any complaints of right arm or shoulder pain while on active duty.  

Following her separation from service, the Veteran was afforded a comprehensive VA general medical examination to determine the existence and etiology of any symptomatology in the bilateral shoulders.  Radiographic studies were afforded in connection with this examination, with negative findings in the bilateral shoulders.  With regard to range of motion, the examiner noted that the Veteran had full range of motion in both shoulders.  There was no palpable tenderness, guarding, fracture, deformity, edema, effusion, redness, subluxation, locking pain, or ankylosis noted upon examination.  The examiner had reviewed the Veteran's complaints of "tingling" in the arms, and stated that there was no history of cervical spine injury or nerve entrapment syndrome in the upper extremities.  Indeed, the neurological examination was normal.  The Veteran stated to the examiner that she had noted pain in her shoulders since performing pull-up and push-up exercises in Basic Training; however, at the time of the examination she did not report any pain.  Additionally, the Veteran was not under any sort of treatment for her shoulder complaints.  Given these results, the examiner was unable to find that the Veteran had a chronic disability in the bilateral shoulders.  No diagnosis was made.  

There is, essentially, no evidence of record supporting the contention that the Veteran currently experiences a chronic disability in the bilateral shoulders.  As a layperson, the Veteran is competent to report that which comes to her through her own senses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is not, however, competent to report on complex medical conditions, such as a chronic orthopedic/neurological disorder of the bilateral shoulders, which would require specialized medical knowledge, skill, and equipment to diagnose.  Id.  Thus, in light of the above, the Veteran might experience pain in her shoulders, and she had at least one episode of a painful left shoulder while in service.  Pain alone, however, without an underlying disability, is not a condition for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).

In order for service connection to be granted under any theory of entitlement, it is first and foremost a requirement that a current disability be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran complains of pain; however, she stated in a December 2008 RO hearing that she is not under a physician's care for any condition of the bilateral shoulders.  Moreover, the Veteran separated from service fairly recently and there was no noted disability in the bilateral shoulders documented in service or at any time subsequent to discharge.  Indeed, a comprehensive VA examination, which reviewed all current complaints, relevant history, and radiographic reports, did not find a current disability in the shoulders.  As this is the case, the Veteran has failed to meet the first requirement for service connection, and her claim must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.  


REMAND

The Veteran contends that she experienced stress fractures in the bilateral femurs during her active service, and that she currently experiences residual disability that is painful to her.  Further development is required before this claim can be adjudicated.  

There is evidence in the service treatment records that the Veteran had stress fractures.  Specifically, a December 2006 bone scan showed minimal bone activity consistent with stress fracture in the femurs, and a February 2007 X-ray report showed a thickened cortex in the inner upper 1/3 of the left femur, which was consistent with fracture.  

In the December 2007 VA examination, the bilateral femurs were found to be negative for any abnormality after radiographic study.  The Veteran was not diagnosed as having a current disability, and the claim was subsequently denied by the RO.  The Veteran asserts that a magnetic resonance imaging (MRI) study was ordered by her VA physician at a time after her examination, and that this document reveals chronic residuals of stress fractures in the legs.  There is a notation in the VA clinical records, dated in December 2008, attesting to the fact that an MRI was recommended and ordered for the Veteran.  Unfortunately, it does not appear as if the records from that test have been associated with the claims file.  Given that the findings of that test could reveal that a current disability is present, it is necessary that VA associate the records of that test to the claims file before final adjudication can be made.  If it is apparent that the Veteran was never afforded an MRI, as one was requested by a VA provider, one should be scheduled at the earliest possible convenience.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, copies of an MRI report ordered in December 2008 should be obtained and added to the claims file.  Should the records be unavailable, the Veteran should be scheduled for an MRI in compliance with the 2008 medical request.  The radiologist should be informed that the purpose of the MRI is to examine the bilateral lower extremities to see whether disability associated with bilateral femoral stress fractures are present.  

2.  Following any additional indicated development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and her representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


